On Application for Rehearing.
Bermudez, C. J.
The defendant alleges, as a ground of complaint, that the principal cause assigned by him as error in the proceedings of the District Court seems not to have been passed on by this Court; that he and his counsel were led into error by the rulings of that court, previously made, that no confession could be offered or admitted, *354unless the State first proved affirmatively that the confession had been voluntary and free, whether objected to or not.
We differ from the distinguished counsel of the accused. The opinion heretofore delivered bears on its face the evidence of the pains which were taken to thoroughly investigate and determine the points raised on behalf of the prisoner.
We have reviewed that opinion, reconsidered the motion for a new trial, the bill of exception, the reasons, assigned by the District Judge refusing it, and cannot admit that there is any valid cause of complaint against the rulings made adversely to the defendant, who cannot, by his failure to make seasonable objection to the irregular introduction of material evidence and by his permitting it to go to the jury without asking any charge from the court, to protect him from the effect of it, run the chances of a verdict in his favor, and if against him, avail himself Cf his laches to ask a new trial.
It is useless to quote authorities in support of such an elementary proposition.
Rehearing asked is refused.